Citation Nr: 0535007	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in February 2003, a statement of the case was 
issued in October 2003, and a substantive appeal was received 
in November 2003.  

To clarify the procedural history, the veteran's appeal stems 
from a February 2000 informal claim of service connection for 
left knee disability.  The veteran's claim was initially 
denied in an October 2000 rating decision.  In light of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000, the RO undertook de novo review of 
the veteran's claim.  A July 2002 rating decision was issued 
in August 2002 which denied entitlement to service connection 
for a left knee disability.  Although the issues was referred 
to as a claim to reopen at the time of the November 2005 
Board hearing, in view of the above procedural history the 
Board on further reflection finds that the issue is before 
the Board under a merits analysis and not a new and material 
evidence analysis.  See generally §§ 5108, 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Service medical records dated in July 1982 reflect bilateral 
knee pain for 1 month.  The assessment was synovitis.  

In a four sentence letter received in November 2002, Shirley 
J. Tyler, Physician Assistant with the U.S. Army Medical 
Department, reported that she had reviewed a certain record, 
obtained a history from the veteran, and performed a 
bilateral knee examination.  Ms. Tyler opined that the 
veteran's chronic left knee pain began during her military 
career and has not fully resolved to this date.  She, 
however, did not provide any rationale for her opinion.

In light of the service medical records which reflect a 
diagnosis of synovitis and the November 2002 physician 
assistant's opinion, the Board finds that the veteran should 
be afforded a VA examination to assess the current etiology 
of her claimed left knee disability.  Such action is 
necessary in this case to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to assess whether she has a 
current left knee disability, and the 
etiology of any such disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disorder is 
etiologically related to the left knee 
symptomatology documented in the service 
medical records.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If any opinion cannot 
be provided without resort to 
speculation, the examiner should so 
indicate.

2.  After completion of the above, the 
claims file should be reviewed to 
determine whether the benefit sought can 
be granted.  If the benefit sought 
remains denied, then the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


